EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In the claims:

	Claim 22 has been replaced with --The knifeback of claim 21, wherein the bar comprises:(a) a length dimension of between 1 meter and 20 meters; (b) a height dimension of between 0.2 centimeters and 1.0 centimeters; (c) a width of between 1.5 centimeters and 3.0 centimeters; and wherein the step comprises: a width dimension of between 0.2 centimeters and 2.5 centimeters and a depth dimension of between 0.1 centimeters and 0.8 centimeters.—


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        August 22, 2022